            Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


Randy William Norman,                           :
                                                :
                Plaintiff,                      :
                                                :      Civil Action No.:
       v.                                       :
                                                :
Amazon.com Services, LLC,                       :
                                                       April 14, 2020
                                                :
                Defendant.
                                                :
                                                :


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Amazon.com Services, LLC (“Defendant”)

files this Notice of Removal in accordance with 28 U.S.C. §§ 1332 (diversity jurisdiction), 1441,

and 1446 and removes this action from the State of Connecticut Superior Court, Judicial District

of Hartford at Hartford, to the United States District Court for the District of Connecticut. As its

reasons for removal, Defendant states:

       1.       By Summons and Complaint, Plaintiff Randy William Norman (“Plaintiff”)

commenced a civil action against Defendant in Connecticut Superior Court titled Randy William

Norman v. Amazon.com Services, LLC, Docket No. HHD-CV20-6126176-S (the “Superior Court

Action”). A true and correct copy of the Summons and Complaint served by Plaintiff on

Defendant on March 17, 2020 is attached hereto as Exhibit A and constitutes all processes,

pleadings and orders served upon Defendant in this action to the present date. 28 U.S.C.

§ 1446(a).

       2.       This Notice of Removal is being filed within 30 days of the date Defendant was

served with a copy of the Complaint in the Superior Court Action. 28 U.S.C. § 1446(b).
            Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 2 of 20



       3.       This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the parties are citizens of different states and, upon information and belief, the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs. Plaintiff alleges

that his employment was wrongfully terminated on May 13, 2019, and he seeks lost wages,

compensatory damages, alleged emotional distress and attorneys’ fees as a result. See Complaint,

at ¶¶ 29, 33-35.

       4.       The Summons and Complaint state that Plaintiff is, and was at all times relevant to

this removal, a citizen of the State of Connecticut.   See Complaint, at ¶ 1.

       5.       The Summons and Complaint further state the Defendant is a foreign corporation

organized under the laws of Delaware. See Complaint, at ¶ 2. Amazon.com Sales, Inc. is the only

member of Defendant Amazon.com Services LLC. Amazon.com Sales, Inc. is a Delaware

corporation    with   its   corporate   headquarters    and   principal   place   of   business   in

Washington. Accordingly, Defendant Amazon.com Services LLC, is a citizen of Delaware and

Washington because it is a limited liability company whose only member is incorporated in

Delaware and has its principal place of business in Washington. See Handelsman v. Bedford Vill.

Associates Limited Partnership, 213 F.3d 48, 51–52 (2d Cir. 2000) (for purposes of diversity

jurisdiction under 28 U.S.C. § 1332(a), a limited liability company takes the citizenship of each of

its members); N. Sails Grp., LLC v. Boards & More GmbH, Docket No. 3:18-CV-160 (CSH), 2018

WL 731797, at *4 (D. Conn. Feb. 6, 2018) (“If a member of the limited liability company is a

corporation, pursuant to 28 U.S.C. § 1332(c)(1), its citizenship shall be deemed to be a citizen of

every State and foreign state by which it has been incorporated and of the State or foreign state

where it has its principal place of business.”) (internal quotation marks omitted).




                                                 2.
            Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 3 of 20



       6.       This Notice of Removal is being filed in the District of Connecticut, the District

Court of the United States for the district and division within which the Superior Court Action is

pending. 28 U.S.C. §§ 1441(a) and 1446(a).

       7.       Attached hereto as Exhibit B is a copy of the Notice to Superior Court of Filing of

Notice of Removal, the original of which is being filed with the Superior Court, Judicial District

of Hartford at Hartford. 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant respectfully requests that this matter be removed and

hereinafter proceed in the United States District Court for the District of Connecticut.



                                                   Respectfully submitted,



                                                   /s/ Elizabeth R. McKenna
                                                   Elizabeth R. McKenna (ct28113)
                                                   LITTLER MENDELSON, P.C.
                                                   One Century Tower
                                                   265 Church Street
                                                   Suite 300
                                                   New Haven, CT 06510
                                                   Telephone: 203.974.8700
                                                   Facsimile: 203.974.8799
                                                   EMcKenna@littler.com




                                                 3.
          Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 4 of 20



                                 CERTIFICATE OF SERVICE

               I hereby certify that on this 14th day of April, 2020, a copy of the foregoing was

sent via email to all counsel and pro se parties of record as follows:

Emanuele R. Cicchiello
Cicchiello & Cicchiello, LLP
364 Franklin Avenue
Hartford, CT 06114

manny@cicchielloesq.com

                                                      /s/ Elizabeth R. McKenna
                                                      Elizabeth R. McKenna




                                                 4.
Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 5 of 20




                Exhibit A
3/17/2020                                              Commercial1Recording
                              Case 3:20-cv-00499-JAM Document       Filed Division
                                                                            04/14/20 Page 6 of 20


   Business Details
                Business Name: AMAZON.COM SERVICES LLC                                        Citizenship/State Inc: ForeignlDE

                   Business ID: 1334640                                                     Last Report Filed Year. NONE

                                   410 TERRY AVENUE NORTH, SEATTLE, WA,                            Business Type: Foreign Limited Liability Company
             Business Address:
                                   981095210

                                   410 TERRY AVENUE NORTH, SEATTLE, WA,
                Mailing Address:                                                                  Business Status: Active
                                   981095210

         Date Inc/Registration: Jan 30, 2020                                            Name in Place of Fonnation: AMAZON.COM SERVICES LLC

    Commence Business Date: Dec 30, 2019

      Annual Report Due Date: 03/31/2021

                   NAICS Code: ONone (00 )                                                      NAICS Sub Code: None (000000 )


   Principals Details
   Name/Title                             Business Address                            Residence Address

                                          410 TERRY AVENUE NORTH, SEATTLE, WA,
   MICHAEL D. DEAL MANAGER                                                            7607 79TH AVENUE SE, MERCED ISLAND, WA, 98040-5522
                                          98109-5210


   Agent Summary
                            Agent Name CORPORATION SERVICE COMPANY

                 Agent Business Address 50 WESTON STREET, HARTFORD, CT, 06120-1537

                Agent Residence Address NONE

                   Agent Mailing Address 50 WESTON STREET, HARTFORD, CT, 06120-1537

   OTHER ADDRESSES:
            Address in the State of Formation: NONE

   Mailing Address in the State of Formation: NONE




https://www.concord-sots.ct.gov/CONCORD/online?sn=Publiclnquiry&eid=9740                                                                              1/1
                            Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 7 of 20
SUMMONS - CIVIL                                                                                                                    STATE OF CONNECTICUT
JD-CV-1 Rev.10-15
C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                    SUPERIOR COURT
52-38, 52-259, P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                            www.jud. ct. gov       ~
See other side for instructions

  "X" if amount, legal interest or property in demand, not including interest and
❑ costs is less than $2,500.
  "X" if amount, legal interest or property in demand, not including interest and
0 costs is $2,500 or more.
❑ "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be fi!ed (Number, street town and zip code) Telephone number of cierk Retum Date (Must be a Tuesday)
 (C.G.S. §§ 51-346, 51-350)                                                                            (with area code)
 95 Washington Street, Hartford 06106                                                                        ( 860 )548-2700                        April                     14 , 2020
                                                                                                                                                            on              ~a--Yer    e
 X Judicia! District                                            At (Town in whtch writ is retumab/e) (C.G.S. §§ 51-346, 51-349)                     Case type code (See list on page 2)
                                           G.A.
    Housing Session                        Number:             I Hartford                                                                            Major: M             Minor: 90
 For the Plaintiff(s) please enter the appearance of:
 Name and address of attomey, law firm or p!aintiff if se!f-represented (Number, street, town and zip code)                                       Juris number (to be entered by attomeyonly)
 Emanuele R. Cicchiello, Esq., Cicchiello & Cicchiello, LLP, 364 Franklin Ave., Hartford, CT 06114                                                419987
                                                                                                                                                1
 Telephone number (with area code)                                Signature of Plaintiff (Ifself-reprasented)
 ( 860 ) 296-3457
 The attorney or law firm appearing for the piain6ff, or the pialntiff if                                  Email address for de!ivery of papers under Section 10-13 (if agreed to)
 se!f-represented, agrees to accept papers (service) e!ectronically in ❑     X Yes ❑ NO
 this case under Section 10-13 of the Connecficut Practice Book
 Number of Plaintiffs: 1                       Number of Defendants: 1                           ❑ Form JD-CV-2 attached for additional parties
      Parties             Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
      First           Name: Randy William Norman                                                                                                       P-01
     Plaintiff        Address: 272 Vine Street, Hartford, CT 06112
   Additional         Name:                                                                                                                                                              P-02
    Plaintiff         Address:
      First           Name: ~A -    :com-Services~L-L-C.                                                                                                                                 D-01
    Defendant         Address gen 1t~,~rvtce:,.,_ o
                                                ~.rPora ion.S_enC~c~_Company 50-Vlle6ton-St.; Hartford; CT 06120- ~ir'
   Additional         Name:                                                                                                                                                              D-02
   Defendant          Address:
    Additlonal        Name:                                                                                                                                                              D-03
    Defendant         Address:
   Additional         Name:                                                                                                                                                              D-04
   Defendant          Address:

 Notice to Each Defendant
1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The compiaint attached to these papers states the claims that each piaintiff is making
   against you in this lawsuit.
2. To be notified of further proceedings, you or your attorney must fiie a form called an "Appearance" with the clerk of the above-named Court at the above
   Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
    Return Date uniess you receive a separate notice telling you to come to court.
 3. if you or your attorney do not fi!e a wriften "Appearance" form on time, a judgment may be entered against you by defau!t. The "Appearance" form may be
    obtained at the Court address above or at www.jud.ct:gov under "Court Forms"
 4. If you beiieve that you have insurance that may cover the ciaim that is being made against you in this lawsuit, you shouid immediate!y contact your
    insurance representative. Other action you may have to take is described in the Connecticut Practice Book which may be found in a superior court law
    library or on-line at www.jud.ct.gov under "Court Rules:'
 5. If you have questions aWLV?he Summons and Complaint, you should ta!k to an attorney quickiy. The Clerk of Court is not allowed to give advice on


                                                                        superiorcourt
                                                                        Assistant Clerk           Emanuele R. Cicchiello, Es q•                                     I 03/12/2020
 If this Summons is signed by a Clerk:                                                                                                                          For Court Use Only
 a. The signing has been done so that the Plaintiff(s) will not be denied access to the courts.
 b. It is the responsibility of the Plaintiff(s) to see that service is made in the manner provided by law.
 c. The Clerk is not permitted to give any legal advice in connection with any lawsuit.
 d. The Clerk signing this Summons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissic
    in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.              -y
                                                                                                                                                        F        . ilLl
                                                                                                                                                                         p
                                                                                                                                                                               ,IFVll'_-X
                                                                                                                                                                                  10ARE
                                                                                                                                                                                     C
  I certify I have read and
  understand the above:
         Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 8 of 20



RETURN DATE: APRIL 14, 2020                           .       SUPERIOR COURT

RANDY WILLIAM NORMAN                                  .       JUDICIAL DISTRICT

VS.                                                   .       OF HARTFORD

AMAZON.COM SERVICES, LLC                              .       MARCH 12, 2020

                                          COMPLAINT

COUNT ONE:             Disability and/or Perceived Disability Discrimination and Wrongful
                       Termination in Violation of Conn. Gen. Stat. § 46a-60(b)(1)

       1.      Plaintiff, Randy William Norman, has at all times relevant been a resident of the

city of Hartford, in the State of Connecticut.

       2.      The Defendant, Amazon..com Services, LLC, is a foreign corporation organized

under the laws of Delaware, with a place of business located 200 Old Iron Ore Road, Windsor,

Connecticut 06095.

       3.      Defendant is a worldwide online retailer.

       4.      At all relevant times herein, the Plaintiff was qualified for his job.

       5.      At all relevant times herein, the Plaintiff was capable of performing the essential

functions of his position with or without a reasonable accommodation.

        6.     The Plaintiff was hired by the Defendant in or about early October of 2018, for a

position in its distribution warehouse in Windsor, Connecticut.

        7.     The Plaintiff's job duties included rapidly processing, organizing and alphabetizing

items into boxes for shipment and distribution.

        8.      The Plaintiff's position was demanding insofar as it required him to correctly

process approximately 100 boxes per hour.

        9.      About two weeks into his employment, the Plaintiff began to suffer from a inedical

disability that affected his short-term memory.
            Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 9 of 20



       10.      The Plaintiff's medical disability made meeting Defendant's quota of 100 precisely

sorted boxes per hour difficult.

       11.      The Plaintiff sought a medical evaluation and treatment from his physician and was

diagnosed with a short-term memory disorder which was caused by the stressful processing quotas

at work.

       12.      The Plaintiff s physician ordered him to remain out of work in order to receive

treatment for his disability from about mid-November 2018, until early January 2019.

       13.      When he returned to work, the Plaintiff requested from the Defendant a reasonable

accommodation for his disability in a position that did not require processing one hundred boxes

per hour.

       14.      The Plaintiff's physician completed the accommodation form which the Defendant

required, and the physician even discussed the specifics of the Plaintiff's necessary

accommodation with the Defendant's human resources department.

       15.      The Defendant's proffered accommodation was to allow the Plaintiff to select from

six other available positions with the Defendant.

       16.      The Plaintiff then began work in a different position on or about January 19, 2019.

       17.      After about one week, the Plaintiff realized that the new position was substantially

the same as his old position and was therefore not a meaningful accommodation of his disability.

        18.     The Plaintiff then spoke to the Defendant's human resources accommodations staff

again and requested another job from the list of six they had offered him.

        19.     The Defendant responded that if he wanted the accommodation of selecting another

position, he would need to go through the entire application for an accommodation process all over

again, from the beginning.
         Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 10 of 20



       20.     The Plaintiff then returned to his physician to restart another application for an

accommodation.

       21.     Plaintiff s physician began the application again and sent the Plaintiff to a specialist

in order to bolster the documentation supporting the Plaintiff's application.

       22.     The Plaintiff then submitted his second application for an accommodation and

received no response from the Defendant.

       23.     The Plaintiff then wrote to the accommodations office and pleaded that he be

allowed to switch to another one of the six positions he had initially been offered.

       24.     The Defendant ignored Plaintiff's request.

       25.     Shortly after, the Plaintiff was disciplined for failing to correctly meet the

processing quotas which were essentially impossible for him to meet due to his disability and the

Defendant's failure to accommodate it.

       26.     The Plaintiff promptly appealed the discipline pursuant to the Defendant's

disciplinary appeals process.

       27.     The Defendant required disciplinary appeals to be submitted within seven days of

the discipline being issued, and the Plaintiff submitted his appeal within two days of receiving the

discipline.

       28.     Upon information and belief, Greg [last name unknown] in the Defendant's human

resotirces department, destroyed the appeal the Plaintiff submitted, ensuring it would be time-

barred by the seven-day limit.

       29.     On or about May 13, 2019, the Defendant terminated the PlaintifPs employment.

The reason the Plaintiff was given for his termination was that he had exceeded his allotment of

PTO by two hours over the course of three months.
         Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 11 of 20



        30.      Any reason(s) proffered by the Respondent for the Plaintiff's termination is pretext

to mask its unlawful conduct.

        31.      The Plaintiff was discriminated against, treated unequally, and ultimately wrongfully

terminated because of his disability and/or perceived disability.

        32.      The foregoing conduct of the Defendant constitutes disability discrimination and

wrongful termination in violation of the Connecticut Fair Employment Practices Act.

        33.      As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff was

denied the opportunity of gainful employment. As such, the Plaintiff has suffered a substantial loss

of income and other employment benefits and will continue to suffer the loss of same all to his loss

and detriment.

        34.      As a further result of the foregoing unlawful conduct, the Plaintiff has incurred

attorney's fees and costs in order to obtain the right to which she is entitled.

        35.      As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff

has suffered and will continue to suffer in the future, considerable emotional and psychological

pain and suffering.

        36.      Plaintiff filed an administrative complaint with the Commission on Human Rights

and Opportunities on or about November 1, 2019. Plaintiff received a Release of Jurisdiction letter

dated March 3, 2020. This complaint is brought within ninety (90) days of said Release of

Jurisdiction letter, which is attached hereto as Exhibit A.



COUNT TWO:              Failure to Accommodate in Violation of Conn. Gen. Stat. § 46a-60(b)(1)

        1.       The Plaintiffrepeats and re-alleges Paragraphs 1 through 30 above as Paragraphs 1

through 30 of this Second Count as if fully set forth herein.
         Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 12 of 20



       30.       The Defendant terminated the Plaintiffls employment because of his medical

disability and/or as a means of denying him a reasonable accommodation necessitated by his

disability, as set forth above, in violation of Conn. Gen. Stat. § 46a-60(b)(1).

       31.       As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff has

suffered and will continue to suffer in the future, considerable emotional and psychological pain

and suffering.

       32.       As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff

has incurred, or will incur attorney's fees and costs.


COUNT THREE: Retaliation in Violation of Conn. Gen. Stat. § 46a-60(b)(4)

       1.        The Plaintiff repeats and re-alleges Paragraphs 1 through 30 above as Paragraphs 1

through 30 of this Third Count as if fully set forth herein.

       30.       The Defendant, through its agents, servants, and/or employees, retaliated against

the Plaintiff for engaging in a protected employment activity by terminating his employment

       31.       As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff has

suffered and will continue to suffer, lost wages, fringe benefits, as well as other consequential

losses and damages.

        32.      As a result of the foregoing unlawful conduct of the Defendant, the Plaintiff has

suffered and will continue to suffer in the future, considerable emotional and psychological pain

and suffering.
         Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 13 of 20



       33.     As a further result of the foregoing unlawful conduct of the Defendant, the Plaintiff

has incurred, or will incur attorney's fees and costs.



                                               THE PLAINTIFF
                                               RANDY WILLIAM NO AN



                                               By: 46~
                                               Emanuele R. Cicchiello, Esq.
                                               CICCHIELLO & CICCHIELLO, LLP
                                               364 Franklin Avenue
                                               Hartford, CT 06114
                                               Tel: (860) 296-3457
                                               Fax: (860) 296-0676
                                               Juris No.: 419987
                                               Email: mannyn,cicchielloesq.com




                                                                      j. (~~OAfaI;IEV'/V.Z
                                                                      ~,, 1 T S-I~,`1T~: hP?.r?SHA!
                                                                      CRENT ?,':-:F'~CL)f ~'
      Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 14 of 20



RETURN DATE: APRIL 14, 2020                   .       SUPERIOR COURT

RANDY WILLIAM NORMAN                          .       JUDICIAL DISTRICT

VS.                                           .       OF HARTFORD

AMAZON.COM SERVICES, LLC                      .       MARCH 12, 2020

                              PRAYER FOR RELIEF


           WHEREFORE, the plaintiff claims:
                 1. Money damages;

                 2. Costs of this action;

                 3. Allowable costs; and,

                 4. Such other relief as the Court deems just and proper.



                                        THE PLAINTIFF
                                        R.ANDY WILLIAM NO

                                                  0000oi—
                                        By:
                                        Emanuele R. icchiello, Esq.
                                        CICCHIELLO & CICCHIELLO, LLP
                                        364 Franklin Avenue
                                        Hartford, CT 06114
                                        Tel: (860) 296-3457
                                        Fax: (860) 296-0676
                                        Juris No.: 419987
                                        Email: manny(~a,cicchielloesq.com




                                                      A 'fMUB-COPY A-7ES'

                                                            ~^; =T -f'CF-IVT PLRSO;u
       Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 15 of 20




RETURN DATE: APRIL 14, 2020                       .      SUPERIOR COURT

RANDY WILLIAM NORMAN                              .      JUDICIAL DISTRICT

VS.                                               .      OF HARTFORD

AMAZON.COM SERVICES, LLC                          .      MARCH 12, 2020

                       STATEMENT OF AMOUNT IN DEMAND

      The amount in demand is $15,000 or more, exclusive of costs and interest.



                                          THE PLAINTIFF
                                          RANDY WILLIAM NO AN



                                          Bv:     6e
                                          Emanuele R. Cicchiello, Esq.
                                          CICCHIELLO & CICCHIELLO, LLP
                                          3 64 Franklin Avenue
                                          Hartford, CT 06114
                                          Tel: (860) 296-3457
                                           Fax: (860) 296-0676
                                           Juris No.: 419987
                                           Email: mannyna,cicchielloesq.com




                                                      A IVDKC~ A ~ ~ ES"r
                                                        ~eE! I H ~~. ~i           _~v li,._,~
                                                           A              [+        I~ n
                                                                                               "1L
                                                         1~1' j C c~T.~J ~ a7~~ i~ ~~ IV!QF~J6~r
                                                         iNDit=FERENT PEF:SON
Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 16 of 20




  EXHIBIT A
            Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 17 of 20




                                     STATE OF CONNECTICUT
             COMMISSION ON HUMAN RIGHTS AND OPPORTUNITIES


Randy William Norman
COMPLAINANT                                                          CHRO No. 2010227

vs.                                                                  EEOC No.         16A202000286

Aamzon Logistics, Inc.
RESPONDENT

                                      RELEASE OF JURISDICTION

The Cominission on Human Rights and Opporhanities hereby releases its jurisdiction over the above-identified
complaint. The Complainant is authorized to commence a civil action in accordance with CONN. GEN.
STAT. § 46a-100 against the Respondent in the Superior Court for the judicial district in which the
discriminatory practice is alleged to have occurred, in which the Respondent transacts business or in which
the Complainant resides. If this action involves a state agency or official, it may be brought in the Superior Court
forthe judicial district of Hartford.

A copy of any civil action brought pursuant to this release must be served on the Commission at ROJ ,ct.Qov or
at 450 Columbus Blvd., Suite 2, Hartford, CT 06103 at the same time all other parties are served. Electronic
service is preferred. THE COIVIlVIISSION MUST BE SERVED BECAUSE IT HAS A RIGHT TO
INTERVENE IN ANY ACTION BASED ON A RELEASE OF JURISDICTION PURSUANT
TO CONN. GEN. STAT. § 46a-103.

The Complainant must bring an action in Superior Court within 90 days of receipt of this release and within two
years of the date of filinia the complaint with the Commission unless circumstances tolling the statute
of limitations are present.



                                                                                -           .. ----
DATE: 3/3/20                                                 _~ ~d~ y,~-... ~_•.~ - ~~~-~s-~ _
                                                             l anya A. HugYies, ~;xectitive llirector



Service•
Complainant: manny a,cicchielloesq.com
Respondent: emcicenna cr,littler.com
Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 18 of 20




                Exhibit B
         Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 19 of 20




DOCKET NO: HHD-CV20-6126176-S                  :          SUPERIOR COURT
                                               :
Randy William Norman,                          :          J.D. OF HARTFORD
                                               :
               Plaintiff,                      :          AT HARTFORD
                                               :
       v.                                      :
                                               :
Amazon.com Services, LLC,                                 April 14, 2020
                                               :
               Defendant.                      :


                        NOTICE TO SUPERIOR COURT OF FILING
                              OF NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Amazon.com Services, LLC today filed a Notice of Removal of this action in the United States

District Court for the District of Connecticut. A copy of said Notice is attached hereto as Exhibit

A.

       This Notice to Superior Court was filed and served pursuant to 28 U.S.C. § 1446(d).

                                                       Respectfully submitted,



                                                       /s/ Elizabeth R. McKenna
                                                       Elizabeth R. McKenna (ct28113)
                                                       LITTLER MENDELSON, P.C.
                                                       One Century Tower
                                                       265 Church Street
                                                       Suite 300
                                                       New Haven, CT 06510
                                                       Telephone: 203.974.8700
                                                       Facsimile: 203.974.8799
                                                       EMcKenna@littler.com




                                                   1
         Case 3:20-cv-00499-JAM Document 1 Filed 04/14/20 Page 20 of 20



                                 CERTIFICATE OF SERVICE

               I hereby certify that on this 14th day of April, 2020, a copy of the foregoing was

sent via email to all counsel and pro se parties of record as follows:

Emanuele R. Cicchiello
Cicchiello & Cicchiello, LLP
364 Franklin Avenue
Hartford, CT 06114

manny@cicchielloesq.com

                                                      /s/ Elizabeth R. McKenna
                                                      Elizabeth R. McKenna




                                                 2.
